Exhibit 10.1

 

FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease is made as of April 21, 2003, by and between
Watson Land Company, a California corporation (“Landlord”) and Coastcast
Corporation, a California corporation (“Tenant”).  This First Amendment to Lease
amends and modifies the terms and conditions of that certain Lease dated
September 1, 1997 between Landlord and Tenant (the “Lease”).  Capitalized terms
which are not otherwise defined in this First Amendment to Lease shall have the
meanings ascribed to such terms in the Lease.

 

RECITALS

 

A.                                   Landlord and Tenant previously entered into
the Lease setting forth the terms and conditions relating to Tenant’s occupancy
of certain premises commonly described as 3025 East Victoria Street, Rancho
Dominguez, California (the “Premises”).

 

B.                                     The Lease Term expires on October 31,
2003.  Tenant has exercised its Extension Option for a period of sixty (60)
months commencing on November 1, 2003 and ending on October 31, 2008 (the
“Extended Term”).

 

C.                                     Landlord and Tenant desire to amend the
Lease to reflect the agreement of Landlord and Tenant on certain issues relating
to Tenant’s continued use and occupancy of the Premises for the Extended Term.

 

AGREEMENT

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agrees as follows:

 

1.                                       The following is hereby added to
Article I, Item 1.4 of the Basic Lease Provisions:

 

“Effective November 1, 2003, and upon the full execution and delivery of this
First Amendment to Lease, the Lease Term shall be extended for a period of sixty
(60) months, and the Lease Term, as so extended, shall terminate on October 31,
2008.”

 

2.                                       The following is hereby added to
Article I, Item 1.8 of the Basic Lease Provisions:

 

“Effective November 1, 2003, and upon the full execution and delivery of this
First Amendment to Lease, the Annual Tax Base Amount shall be increased to
Thirty-Three Thousand

 

1

--------------------------------------------------------------------------------


 

Eight Hundred Eighty-Eight and 00/100ths Dollars ($33,888.00).”

 

3.                                       The following is hereby added to
Article I, Item 1.9 of the Basic Lease Provisions:

 

“Effective November 1, 2003, and upon the full execution and delivery of this
First Amendment to Lease, the Annual Insurance Base Amount shall be increased to
Twenty-Three Thousand Six Hundred Fifty-Two and 00/100ths Dollars ($23,652.00).”

 

4.                                       The following is hereby added to
Article I, Item 1.10 of the Basic Lease Provisions:

 

“Effective November 1, 2003, the Security Deposit shall be increased to
Forty-Eight Thousand Four Hundred Seventy-Five and 00/100ths Dollars
($48,475.00).”

 

5.                                       The following sentence is hereby added
to the end of Paragraph 4.1 of the Lease:

 

“Effective on November 1, 2003 monthly Minimum Rent payable under the Lease
shall be Forty-Eight Thousand Four Hundred Seventy-Five and 00/100ths Dollars
($48,475.00).”

 

6.                                       The following sentence is hereby added
to the end of Paragraph 9.1 of the Lease:

 

“Effective on November 1, 2003 and continuing throughout the Extended Term,
Landlord shall have no further obligation to repair and maintain the roof,
repaint the exterior of the Premises, asphalt paving and concrete paving of the
Premises.  Throughout the Extended Term, these repair and maintenance
responsibilities shall be performed by Tenant at Tenant’s sole cost and expense,
in addition to other repair and maintenance obligations of Tenant as identified
in the Lease.”

 

7.                                       The term “Landlord” shall be replaced
with term “Tenant” in each instance as the term “Landlord” appears in Exhibit
“A”, Section I (“Exterior Repainting”) and Section J (“Resurfacing Paved
Areas”).  Tenant understands and acknowledges that the exterior of the Premises
will require repainting and the paved areas will require resurfacing during the
Extended Term.  Tenant agrees to perform such repainting and resurfacing during
the Extended Term at Tenant’s sole cost and expense.

 

2

--------------------------------------------------------------------------------


 

8.                                       Except as specifically set forth in
this First Amendment to Lease, the Lease remains unmodified and in full force
and effect, according to its terms.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment to
Lease as of the day herein first written above.

 

Watson Land Company
a California corporation

Coastcast Corporation
a California corporation

 

 

 

 

/s/ Bruce A. Choate

 

/s/ Hans H. Buehler

 

Signature

Signature

PRESIDENT & CEO

 

CEO

 

Title

Title

BRUCE A. CHOATE

 

HANS H. BUEHLER

 

Printed Name

Printed Name

5-19-03

 

 

 

Date

Date

 

 

 

 

/s/ Bradley D. Frazier

 

 

 

Signature

Signature

Corporate Secretary

 

 

 

Title

Title

BRADLEY D. FRAZIER

 

 

 

Printed Name

Printed Name

5-19-03

 

 

 

Date

Date

 

3

--------------------------------------------------------------------------------